     Case 2:20-cv-01804-RFB-NJK Document 3 Filed 09/30/20 Page 1 of 3



1
2                                UNITED STATES DISTRICT COURT
3                                        DISTRICT OF NEVADA
4     TERRI L. SENA,                                             Case No. 2:20-cv-01804-RFB-NJK
5                                               Plaintiff                      ORDER
6            v.
7     JAMES DZURENDA, et al.,
8                                            Defendants
9
10   I.     DISCUSSION

11          On September 28, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

12   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed an

13   application to proceed in forma pauperis. Docket Nos. 1-1, 1. Plaintiff’s application to proceed

14   in forma pauperis is incomplete.

15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

16   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

17   prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must submit

18   all three of the following documents to the Court:

19          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s

20          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

21          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

22          (i.e. page 4 of this Court’s approved form), and

23          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

24   six-month period.

25          Plaintiff has not submitted an inmate account statement for the previous six-month period.

26   Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis, Docket No. 1,

27   without prejudice because the application is incomplete. The Court will grant Plaintiff a one-time

28   extension to file a fully complete application to proceed in forma pauperis containing all three of
     Case 2:20-cv-01804-RFB-NJK Document 3 Filed 09/30/20 Page 2 of 3



1    the required documents. Plaintiff will file a fully complete application to proceed in forma
2    pauperis on or before November 30, 2020. Absent unusual circumstances, the Court will not
3    grant any further extensions of time. If Plaintiff does not file a fully complete application to
4    proceed in forma pauperis with all three required documents on or before November 30, 2020,
5    the Court will dismiss this case without prejudice for Plaintiff to file a new case with the Court
6    when Plaintiff is able to acquire all three of the documents needed to file a fully complete
7    application to proceed in forma pauperis or pays the full $400 filing fee.
8           A dismissal without prejudice means Plaintiff does not give up the right to refile the case
9    with the Court, under a new case number, when Plaintiff has all three documents needed to submit
10   with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
11   an application to proceed in forma pauperis and instead pay the full filing fee of $400 on or before
12   November 30, 2020 to proceed with this case.
13          The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will
14   not file the complaint unless and until Plaintiff timely files a fully complete application to proceed
15   in forma pauperis with all three documents or pays the full $400 filing fee.
16   II.    CONCLUSION
17          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma
18   pauperis, Docket No. 1, is denied without prejudice to file a new fully complete application to
19   proceed in forma pauperis with all three documents.
20          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
21   form application to proceed in forma pauperis by an inmate, as well as the document entitled
22   information and instructions for filing an in forma pauperis application.
23          IT IS FURTHER ORDERED that, on or before November 30, 2020, Plaintiff will either
24   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
25   administrative fee) or file with the Court:
26          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
27          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
28          3),



                                                     -2-
     Case 2:20-cv-01804-RFB-NJK Document 3 Filed 09/30/20 Page 3 of 3



1            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
2            (i.e. page 4 of this Court’s approved form), and
3            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
4    six-month period.
5            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
6    proceed in forma pauperis with all three documents or pay the full $400 filing fee for a civil action
7    on or before November 30, 2020, the Court will dismiss this action without prejudice for Plaintiff
8    to refile the case with the Court, under a new case number, when Plaintiff has all three documents
9    needed to file a complete application to proceed in forma pauperis or pays the the full $400 filing
10   fee.
11           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
12   No.1-1, but will not file it at this time.
13           IT IS SO ORDERED.
14           DATED: September 30, 2020.
15
16                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -3-
